DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-7 and 10 are amended. Claims 2, 8-9 and 11 are cancelled. Claims 12 and 13 are newly added. Claims 1, 3-7, 10 and 12-13 are presently examined.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 9/23/2021 are withdrawn.

Claim Interpretation
Regarding claim 1, the limitation “for producing substantially cylindrical articles of the tobacco processing industry; each article comprises a tubular body; a container element, which is arranged at a first end of the tubular body and has an end opening facing outwards, at least one side wall and a bottom wall opposite to said end opening; a substantially rigid element, partially housed inside the container element and having an end portion, which protrudes through said end opening to the outside of the container element; and a loose material, which is arranged inside the container element between the substantially rigid element and the bottom wall” (lines 1-8) is considered to be a limitation regarding the article worked upon by the claimed machine. The courts have held that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the claim will be interpreted as if it required a machine capable of working upon an article having the claimed features.
The claim recites the limitation “a conveyor which is adapted to move at least one combined element comprising the substantially rigid element and the container element, along a given path through an insertion station” (lines 10-12). The Courts have held that, where the written description makes clear that “adapted to,” as used in a patent application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used in a certain manner. See In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014) and MPEP § 2111.04. In this case, applicant’s specification discloses that the conveyor is adapted to move the combined element along a given path (page 18, second paragraph). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a device that could move a combined element in its normal method of operation.
The claim recites the limitation “the blocking device covers at least part of the substantially rigid element, while leaving the container element at least partially exposed at the insertion station” (lines 21-22), which is considered to be a limitation regarding the intended use of the claimed blocking device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitations will be interpreted as if it required a groove capable of housing a tubular body. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a blocking device that is capable of covering at least part of a substantially rigid element.
The claim recites the limitation “an insertion assembly, which is adapted to at least partially insert the combined element into the corresponding tubular body” (lines 24-25). The Courts have held that, where the written description makes clear that “adapted to,” as used in a patent application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used in a certain manner. See In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014) and MPEP § 2111.04. In this case, although applicant’s specification discloses an insertion station (page 18, second paragraph), it does not disclose that the insertion station is adapted to perform any specific function. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required an insertion assembly that is capable of inserting a combined assembly into a corresponding tubular body.
The claim recites the limitation “the insertion assembly comprises a pushing unit… configured to actuate towards the at least one seat to push the tubular body towards the combined element” (lines 26-28), which is considered to be a limitation regarding the intended use of the claimed machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a pushing unit that is capable of actuating towards at least one seat to push a tubular body towards a combined element.

Regarding claim 3, the limitation “said end opening arranged in the seat itself is laterally oriented” (lines 2-4) is considered to be a statement of the intended use of the claimed machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the claim will be interpreted as if it required a conveyor capable of laterally orienting a container element.

Regarding claim 4, the limitation “at least one first groove designed to house the tubular body” (line 2) is considered to be a statement regarding the intended use of the claimed groove. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitations will be interpreted as if it required a groove capable of housing a tubular body.

Regarding claim 5, the limitation “actuating means designed to move the plate between a rest position, in which the plate itself is separate from the conveyor, and an operating position, in which the plate is coupled to the conveyor in such a way that the second groove faces the first groove, thus defining a tubular channel together, which is configured so as to allow the tubular body to slide within it” (lines 3-8) is considered to be directed to the intended use of the claimed machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required actuating means capable of moving the second groove to the claimed positions.

Regarding claim 7, the limitation “so that at least one part of the container element is unhindered and can be inserted into the tubular body” (lines 6-7) is considered to be a statement regarding the intended use of the claimed machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the machine to be capable of performing the claimed function.

Regarding claim 10, the claim recites the limitation “the conveyor is adapted to move with an intermittent motion so as to substantially simultaneously convey a group of combined elements to the insertion station” (lines 3-5). The Courts have held that, where the written description makes clear that “adapted to,” as used in a patent application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used in a certain manner. See In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014) and MPEP § 2111.04. In this case, applicant’s specification discloses that the conveyor is adapted to move with an intermittent motion so as to bring a group of combined elements substantially simultaneously in the area of the insertion station (page 21, first paragraph). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a conveyor that could move a plurality of combined elements to an insertion station in its normal method of operation.

Regarding claim 13, the limitation “so that at least one part of the container element in unhindered and can be inserted into the tubular body” (lines 4-5) is considered to be a limitation regarding the intended use of the claimed machine. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required the machine to be capable of performing the claimed function.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claim 1, the limitation “a blocking device comprising a blocking element” (line 19) uses the generic placeholders “device” and “element” coupled with the functional language “blocking” without sufficient structure, material, or acts to entirely perform the recited function, and is therefore being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is an extending arm (figure 17, reference numeral 69).
The limitation “pushing unit” (line 25) uses the generic placeholder “unit” coupled with the functional language “pushing” without sufficient structure, material, or acts to entirely perform the recited function, and is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a pusher (page 14, middle).

Regarding claim 5, the limitation “actuating means” (line 3) uses the term “means” coupled with the functional language “actuating” without sufficient structure, material, or acts to entirely perform the claimed function, and is therefore being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is electric motors or kinematic mechanisms connected to a central motion source (page 14, bottom).

Regarding claim 7, the limitation “actuating means” (line 5) uses the term “means” coupled with the functional language “actuating” without sufficient structure, material, or acts to entirely perform the claimed function, and is therefore being interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is electric motors or kinematic mechanisms connected to a central motion source (page 14, bottom).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 12, applicant’s specification does not provide support for the newly added limitation that the stationary blocking element that covers only a portion of the opening of the at least one seat, and that the stationary blocking element continuously covers only the portion of the opening of the at least one seat through the insertion station. Although applicant’s specification discloses that the blocking device is adapted to leave the container element at least partially free in the area of the insertion station (page 18, second paragraph), there is no explicitly or implicit disclosure that this goal is achieved by having the blocking element cover only a portion of the opening of the at least one seat. Applicant’s specification is silent as to the blocking element continuously covering only the portion of the opening of the at least one seat through the insertion station. The claim therefore contains subject matter that was not sufficiently described in the specification. Claim 13 contains subject matter that was not sufficiently described in the specification by dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, there is insufficient antecedent basis for the limitation “the stationary blocking element” (lines 5-6) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the blocking element to be stationary.

Regarding claim 12, it is unclear what features may be required by the limitation “the stationary blocking element continuously covers only the portion of the opening of the at least one seat through the insertion station.” The use of the terms “continuously” and “through” may indicate some change in the location of the blocking element when the process reaches certain points, but this is never explicitly stated, introducing a level of uncertainty into the claim. Alternatively, the claim may be referring to a blocking element that extends through the insertion station in a physical sense. The claim is indefinite at least due to these various possible interpretations of the claim language. For the purposes of examination relative to the prior, the limitation will be interpreted as if it required only that the stationary element be present at some time before the step where the combined element reaches the insertion station. Claim 13 is indefinite by dependence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wix (GB 439201).

Regarding claim 1, Wix discloses an apparatus for the manufacture of cigarette having inserted filter tips (page 2, lines 11-15) in which a cigarette (figure 1, reference numeral 1) is held in a groove (figure 1, reference numeral 2a), one end of which is considered to meet the claim limitation of a seat having an opening, of an intermittently moving drum (page 3, lines 8-77, figure 1, reference numeral 2), which is considered to meet the claim limitation of a conveyor. It is evident that an item having a substantially rigid element and a container element and shaped like a cigarette would be easily accommodated in the groove since the groove accommodates a cigarette, indicating that the drum is adapted to convey a combined element. The drum has a width (figure 1) and moves to a location where a filter is inserted into the cigarette (page 3, lines 8-77), which is considered to meet the claim limitation of an insertion station. It is evident that the drum moves on a path including the insertion station since the cigarette is carried by the drum when it reaches the insertion station (page 3, lines 8-77). The groove is open on both ends (figure 1). The left end is considered to meet the claim limitation of a first end, and the right end is considered to meet the claim limitation of an oppositely disposed second end. An end stop is located at the left end of the groove to hold the cigarette against axial movement by covering the end portion (page 3, lines 8-77, figure 1, reference numeral 8), which is considered to meet the claim limitation of a blocking device and element since it is the functional equivalent of extending arm that inhibits movement. A cutter in the form of a tube having a toothed cutting edge (figure 1, reference numeral 9) is inserted into the cigarette and removes tobacco therefrom, and a filter tip (figure 3, reference numeral 5) is subsequently inserted into the cigarette pressed home by a plunger (page 3, lines 8-77, figure 3, reference numeral 7) which moves forward in two stages (page 3, lines 88-98), and is therefore considered to meet the claim limitation of an insertion assembly since it inserts a cigarette component into a cigarette during normal operation.

Regarding claim 3, Wix discloses that the drum is configured to successively move the cigarettes successively into alignment with multiple devices located immediately laterally of the drum (figures 1-3). It is therefore evident that the drum moves the cigarette transversely since the cigarette would otherwise be unable to move since it would contact the laterally positioned devices. The cigarette is laterally oriented (figure 1).

Regarding claim 4, it is evident that one of the grooves of Wix faces the open grooves, and that the groove is configured to accommodate a cigarette (figure 1).

Regarding claim 6, Wix discloses that the drum is configured to successively move the cigarettes successively into alignment with multiple devices located immediately laterally of the drum (figures 1-3). It is therefore evident that the drum moves the cigarette transversely since the cigarette would otherwise be unable to move since it would contact the laterally positioned devices. The movement direction is considered to be a forward direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wix (GB 439201) in view of Yegwart (GB 313428).

Regarding claim 5, Wix discloses all the claim limitations as set forth above. Wix does not explicitly disclose the insertion assembly comprising a plate.
Yegwart teaches a means for applying tips and filters to machine made cigarettes (page 1, lines 8-24) in which cigarettes are positioned between a holder comprising two parts that are held in exact register with each other (page 1, lines 25-36) so that the cigarettes are gripped against any endwise movement as the cigarette tip is inserted (page 1, lines 37-47). The holder is formed by two pieces of plate like metal each having one face formed with a multiplicity of half-circular recesses that form grooves (page 1, lines 89-106, figure 8, reference numeral f). The plates are assembled in the form of a block and are positioned by springs (page 3, lines 85-113) and pulleys (page 3, lines 114-124), which are considered to be a central source of kinematic motion since they transmit force by physical principles.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grooved drum of Wix with a grooved outer plate of Yegwart positioned at the location of the plunger of Wix. One would have been motivated to do since Yegwart teaches that providing corresponding grooves surfaces grips cigarettes against any endwise movement as a cigarette tip is inserted.

Regarding claim 7, Wix discloses all the claim limitations as set forth above. Wix does not explicitly disclose the insertion assembly a movable blocking element.
Yegwart teaches a means for applying tips and filters to machine made cigarettes (page 1, lines 8-24) in which cigarettes are positioned between a holder comprising two parts that are held in exact register with each other (page 1, lines 25-36) so that the cigarettes are gripped against any endwise movement as the cigarette tip is inserted (page 1, lines 37-47). The holder is formed by two pieces of plate like metal each having one face formed with a multiplicity of half-circular recesses that form grooves (page 1, lines 89-106, figure 8, reference numeral f). The upper holder is considered to meet the claim limitation of a blocking element since it partially surrounds the cigarette and inhibits its movement. The plates are assembled in the form of a block and are positioned by springs (page 3, lines 85-113) and pulleys (page 3, lines 114-124), which are considered to meet the claim limitation of second actuating means adapted to move the movable blocking element since they move the plate in use.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grooved drum of Wix with a grooved outer plate of Yegwart positioned at the location of the plunger of Wix. One would have been motivated to do since Yegwart teaches that providing corresponding grooves surfaces grips cigarettes against any endwise movement as a cigarette tip is inserted.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wix (GB 439201) in view of Buehler (EP 2885985).

Regarding claim 10, Wix discloses all of the claim limitations as set forth above. Wix additionally discloses that the drum moves intermittently (page 3, lines 8-77). Wix does not explicitly disclose conveying a group of cigarettes to the insertion station simultaneously.
Buehler teaches an apparatus for producing smoking articles with attached filters [0001] having a rotary conveyor drum that rotates about a rotary axis and receives tobacco rods circumscribed by wrappers in peripheral flutes [0042] that increases the rater of production by providing a plurality of pistons to assemble multiple cigarettes simultaneously [0029].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the end stops and plungers of Wix to produce multiple cigarettes simultaneously. One would have been motivated to do so since Buehler teaches that producing multiple cigarettes simultaneously results in an increased production speed. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wix (GB 439201).

Regarding claim 12, Wix discloses all the claim limitations as set forth above. Wix additionally discloses that the end cap is present before the cigarette reaches the insertion station (figure 1). Wix does not explicitly disclose a specific shape of the end stop such that it only covers a portion of the cross section of the groove.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the end stop such that is only covers a portion of the cross section of the groove but still prevents cigarette movement. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wix (GB 439201) as applied to claim 12 above, and further in view of Yegwart (GB 313428).

Regarding claim 13, modified Wix teaches all the claim limitations as set forth above. Modified Wix does not explicitly teach the insertion assembly a movable blocking element.
Yegwart teaches a means for applying tips and filters to machine made cigarettes (page 1, lines 8-24) in which cigarettes are positioned between a holder comprising two parts that are held in exact register with each other (page 1, lines 25-36) so that the cigarettes are gripped against any endwise movement as the cigarette tip is inserted (page 1, lines 37-47). The holder is formed by two pieces of plate like metal each having one face formed with a multiplicity of half-circular recesses that form grooves (page 1, lines 89-106, figure 8, reference numeral f). The upper holder is considered to meet the claim limitation of a blocking element since it partially surrounds the cigarette and inhibits its movement. The plates are assembled in the form of a block and are positioned by springs (page 3, lines 85-113) and pulleys (page 3, lines 114-124), which are considered to meet the claim limitation of second actuating means adapted to move the movable blocking element since they move the plate in use.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grooved drum of modified Wix with a grooved outer plate of Yegwart positioned at the location of the plunger of modified Wix. One would have been motivated to do since Yegwart teaches that providing corresponding grooves surfaces grips cigarettes against any endwise movement as a cigarette tip is inserted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,856,574 (hereafter referred to as Ghiotti) in view of Wix (GB 439201).

Regarding claim 1, Ghiotti claims a machine for producing substantially cylindrical articles of the tobacco processing industry, each article comprises a tubular body, a container element, which is arranged in the area of a first end of the tubular body and has an end opening facing outwards, at least one side wall and a bottom wall opposite to said end opening, a substantially rigid element, partially housed inside the container element and having an end portion, which protrudes through said end opening to the outside of the container element, and loose material, which is arranged inside the container element between the substantially rigid element and the bottom wall, the machine comprising a conveyor which is adapted to move at least one container element containing the loose material along a given path through an insertion station and comprises at least one seat designed to house the container element and provided with at least one inner lateral surface adapted to be in contact with said side wall, an insertion assembly, which is designed to insert the respective substantially rigid element into the container element, is arranged in the area of the insertion station and comprises a pushing unit to push the substantially rigid element downwards through said end opening, so as to partially insert it into the container element, and contrast means to exert a resistance on the bottom wall which is opposite to the push exerted by the pushing unit (column 13, lines 17-46). Ghotti does not explicitly claim the conveyor having a width and a blocking device and blocking element as interpreted under 35 USC 112(f).
Wix teaches an apparatus for the manufacture of cigarette having inserted filter tips (page 2, lines 11-15) in which a cigarette (figure 1, reference numeral 1) is held in a groove (figure 1, reference numeral 2a) of an intermittently moving drum (page 3, lines 8-77, figure 1, reference numeral 2), which is considered to meet the claim limitation of a conveyor. The drum has a width (figure 1). An end stop is located at the left end of the groove to hold the cigarette against axial movement by covering the end portion (page 3, lines 8-77, figure 1, reference numeral 8), which is considered to meet the claim limitation of a blocking device and element since it is the functional equivalent of extending arm that inhibits movement.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conveyor of Ghotti with the drum ends and blocking element of Buehler. One would have been motivated to do so since Wix teaches an end stop that holds the cigarette against axial movement.
Response to Arguments
Regarding finality of the instant Office action, applicant’s arguments that the prior Office action did not properly address claim 11 may be persuasive. However, since applicant’s amendment of 5/27/2022 added the newly presented limitation “a pushing unit arranged at the second end of the conveyor and configured to actuate towards the at least one seat” to the only independent claim, the instant Office action is properly made final since this limitation necessitates a new ground of rejection.

Regarding the rejections under 35 USC 102(a)(1) and 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since they do not address the rejections relying on Wix as set forth above.

Regarding the rejections for nonstatutory double patenting, applicant’s arguments have been fully considered but they are not persuasive since they do not address the rejections in view of Wix as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715